In an action, inter alia, to recover damages for defamation, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Vaccaro, J.), dated April 4, 1996, as granted the defendant’s motion to dismiss the complaint, and the defendant cross-appeals from so much of the same order as denied her motion, inter alia, for the imposition of sanctions pursuant to 22 NYCRR part 130.
*541Ordered that the order is affirmed insofar as appealed and cross-appealed from, with costs payable to the defendant.
The Supreme Court correctly dismissed the complaint alleging misrepresentation, defamation, malicious prosecution, and intentional infliction of emotional distress, inasmuch as it failed to state a cause of action for these claims (see, CPLR 3211 [a] [7]; 3016 [a]; 3026; Leon v Martinez, 84 NY2d 83; Liberman v Gelstein, 80 NY2d 429; Colon v City of New York, 60 NY2d 78; Murphy v American Home Prods. Corp., 58 NY2d 293; Becker v Schwartz, 46 NY2d 401; Fischer v Maloney, 43 NY2d 553; Martin v City of Albany, 42 NY2d 13; Fisher v Maxwell Communications Corp., 205 AD2d 356; Ott v Automatic Connector, 193 AD2d 657; 60 NY Jur 2d, Fraud and Deceit, § 11; 59 NY Jur 2d, False Imprisonment and Malicious Prosecution, §§ 49, 59; Restatement [Second] of Torts § 581A).
The defendant’s contention on her cross appeal is without merit. Bracken, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.